IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11014
                         Summary Calendar



DARRIS D. TEEL,

                                         Plaintiff-Appellant,

versus

KEVIN GARRARD, Lieutenant of Security, Montford Unit; JOE
FERNALD, Head Warden, Montford Unit; MICHAEL ALSOBROOK,
Sergeant of Security, Montford Unit; ROBERT JACKSON,
Correctional Officer III Transport, Montford Unit; REYNA
RODRIGUEZ, Correctional Officer III, Montford Unit; UNKNOWN
OFFICER, Correctional Officer III, Montford Unit; UNKNOWN
OFFICERS, Defendants 7-10, Correctional Officers, Montford
Unit; GAYLA BUXKEMPER, RN, BSN, Charge Nurse, Montford Unit;
DANEIL MOORE, Unit Grievence Coordinator, Montford Unit,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:99-CV-168
                      --------------------
                         March 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Darris D. Teel, Texas prisoner #656908, appeals from the

dismissal of his civil rights action as frivolous.     Teel contends

that the magistrate judge failed to give him the benefit of

liberal construction of his pleadings and erroneously dismissed

his complaint for failure to state a claim; that the magistrate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11014
                                -2-

judge effectively amended his complaint by mischaracterizing some

of his allegations; that the magistrate judge failed to consider

whether the use-of-force videotape in his case was altered; that

prison employees used excessive force against him; that prison

employees were deliberately indifferent to his serious medical

needs; that prison employees retaliated against him; and that the

magistrate judge exhibited prejudice against him.

     Teel’s contentions that the magistrate judge erred by

failing to give him the benefit of liberal construction and by

dismissing his complaint for failure to state a claim are without

merit.   Teel does not indicate how the magistrate judge failed to

construe his pleadings liberally, and his complaint was dismissed

as frivolous, not for failure to state a claim.

     Teel argues no law relevant to the amendment of pleadings.

He has not argued any legal argument for appeal regarding any

effective amendment of his complaint.     Brinkmann v. Dallas County

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    If his brief

is construed liberally, see Price v. Digital Equip. Corp., 846
F.2d 1026, 1028 (5th Cir. 1988), Teel contends that the

magistrate judge erroneously characterized the allegations in his

pleadings.   We have reviewed Teel’s contention regarding

mischaracterization of his pleadings in light of the record, and

we find no mischaracterizations by the magistrate judge.

     Teel suggests that use-of-force videotapes generally should

be reviewed critically to determine whether they have been

altered.   However, he does not actually allege that there were

any alterations in the videotape at issue in his case.    He has
                             No. 00-11014
                                  -3-

not alleged facts giving rise to any appellate contention

regarding the reliability of the videotape.    Brinkmann, 813 F.2d

at 748.

     Teel’s own testimony at the hearing pursuant to Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), seriously undermined his

excessive-force claim.    Teel’s testimony that he would not have

rebelled against the officers had they loaded his legal materials

onto the prison bus before he boarded and that there would have

been no need for a use of force had his legal materials been

loaded first indicated that prison employees were justified in

using at least whatever force was necessary to life him and place

him on the bus.   The magistrate judge’s summary of the videotape

indicated that the force used against Teel was constitutionally

acceptable.   See Hudson v. McMillian, 503 U.S. 1, 7, (1992).

     Teel’s testimony at the Spears hearing that no force would

have been necessary had his legal materials been loaded first

indicated that his medical restrictions were irrelevant to

whether he boarded the bus.    His contentions regarding deliberate

indifference to his medical restrictions therefore properly were

dismissed as frivolous.

     It is not clear from the record that a prison nurse

adequately examined Teel’s knee.    However, the nurse did examine

Teel generally on the bus.    Teel’s allegations and the evidence

in the record indicated that the nurse may have been negligent by

not finding that Teel’s knee was out of place.   However, any such

negligence did not give rise to a cognizable constitutional

injury.   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
                           No. 00-11014
                                -4-

     Teel contends that he was retaliated against for exercising

his right against use of excessive force.    He argues that one

defendant retaliated against him for filing a suit against that

defendant’s wife.   He argues that another defendant wrote a false

disciplinary report against him for filing his federal lawsuit.

     As is discussed above, the magistrate judge did not abuse

her discretion by dismissing the excessive-force claim as

frivolous.   Teel therefore cannot make out any retaliation claim

based on the use of force against him.

     Regarding one defendant, Teel alleges in his appellate brief

only that the defendant told him that he would not help Teel with

his legal materials so that Teel could sue him like he sued the

defendant’s wife.   Teel’s allegation regarding that defendant

does not give rise to any inference of retaliation.     Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995)

     Teel makes no allegations on appeal giving rise to any

inference of retaliation by another defendant.    Teel has not

argued any retaliation issue for appeal regarding that defendant.

 Brinkmann, 813 F.2d at 748.

     Teel relies solely on the magistrate judge’s findings of

fact and conclusions of law for his argument that the magistrate

judge was prejudiced against him.   Adverse rulings alone do not

call into question a judge’s impartiality.    Liteky v. United

States, 510 U.S. 540, 555 (1994).

     Teel’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    The appeal

therefore is dismissed as frivolous.   5TH CIR. R. 42.2. We found,
                           No. 00-11014
                                -5-

on February 13, 2001, that Teel had attained his third “strike”

for purposes of 28 U.S.C. § 1915(g) and informed Teel that “he

may not proceed [in forma pauperis] in the district court or in

this court in any civil actions while he remains in prison unless

he is in imminent danger of serious physical injury.”   Teel v.

Burrescia, No. 00-11057 (5th Cir. Feb. 13, 2001)(unpublished).

We remind Teel of the § 1915(g) bar.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.